RemoteMDx and STOP Announce Settlement of GPS Offender Tracking Patent Litigation Sandy, UT and Houston, TX (Marketwire 2/05/10) – RemoteMDx, Inc. (OTCBB: RMDX) together with its subsidiary SecureAlert, Inc. and Satellite Tracking of People LLC (“STOP”) of Houston, Texas announced today that they have settled lawsuits pending in Texas and California and entered into a settlement agreement, which encompasses the cross-licensing of certain patents and related technology, inclusive of but not limited to the patents that were the subject of the litigation. Under the settlement agreement, STOP and RemoteMDx have stipulated to the termination of all litigation between them, acknowledged infringement and validity of the patents-in-suit, and agreed to license a portfolio of certain of each other’s patents and related technology.In consideration of the net value of the licenses and rights granted between the parties, RemoteMDx will pay STOP a settlement fee, as well as royalty payments based on future RemoteMDx one-piece GPS tracking device and related monitoring service revenues, subject to certain revenue thresholds, minimums and conditional adjustments. The licensing agreement will provide RemoteMDx with access to STOP’s RE39,909 one-piece patent and certain other STOP patents, while RemoteMDx grants rights in its U.S. Patent No. 7,330,122 and certain other RemoteMDx patents to STOP. John Hastings, President and Chief Operating Officer of RemoteMDx, stated, “We are pleased to add depth to our patent portfolio with this settlement agreement.It adds significant value to our company, products and services, while permitting us to continue to develop important intellectual property strength throughout critical areas, as we provide our services to corrections and law enforcement agencies throughout the world.”Mr.
